DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 09/13/2022 Amendment.
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2019/0227719 to Park et al (hereafter Park) in view of US 10,445,019 to Yun et al. (hereafter Yun).
Regarding independent claim 1, Park teaches a flash memory device (see FIG. 1), comprising: 
a plurality of memory planes each containing arrays of memory cells (FIG. 2: memory device C); 
an inherent host interface for accessing the plurality of memory planes by an external host (FIG. 1: host 300); and 
a controller connected to the plurality of memory planes via an inherent memory interface and controlling the inherent host interface for accessing the plurality of memory planes (FIG. 1: memory controller 200), 
wherein the controller is configured to perform: 
receiving commands on the host interface from the external host (FIG. 5: receiving read requests from host, such as Req. 2, Req. 3, Req.4 and Req. 6); 
determining whether to perform asynchronous multi-plane independent (AMPI) read operation corresponding to the commands (FIG. 5: determining that Req. 2, Req. 3, Req.4 and Req. 6 can be grouped as single multi-plane read request, see paragraph [0075]); and 
after determining to start the AMPI read operation, processing the commands corresponding to the plurality of memory planes in parallel (FIG. 5: tR#P0 Req.2, tR#P0 Req.3, tR#P0 Req.4 and tR#P0 Req.6 corresponding to Req. #2, Req. #3, Req. #4 and Req. #6 are processing in parallel during t2-t3), and presenting results of the AMPI read operation on the host interface using an order of the commands determined based on an indicator signal provided to the controller to correspond to a sequence of the commands received on the host interface (FIG. 5: D0#P0 Req.2, D0#P0 Req.3, D0#P0 Req.4 and D0#P0 Req.6 are outputted sequentially as shown); and


Park doesn’t explicitly teach the strikethrough limitations.
Yun teaches a controller coupled between host and a plurality of memory planes (FIG. 5: memory controller 130 coupled between host 102 and memory dies 610 to 695).  The controller comprises a plurality of shift registers, each corresponding to one of the plurality of memory planes (FIG. 5: register unit 532, see 10:59-11:13), wherein the plurality of shift registers is configured to implement such as “in-order” or “out-of-order” scheme, see 11:13-36 ), and the indicator signal is generated based on outputs of the plurality of shift registers (i.e. indicator signal according to the selected scheme).
Since Park and Yun are both from the same field of endeavor, the purpose disclosed by Yun would have been recognized in the pertinent art of Park.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that registers are essential elements in controller for holding operating information of the device as a whole.
Regarding dependent claim 2, Park teaches wherein the controller is further configured to perform: when determining not to start the AMPI read operation, processing the commands in series as normal operation (FIG. 5: tR#P0 Req.5 corresponding to Req. #5 is processing afterward during t3-t4).
Regarding dependent claim 11, Park implicitly teaches wherein: the host interface is an open NAND flash interface (ONFI) (FIG. 15: because the controller 1200 is capable of communicate with the host through various interface protocols, see paragraph [0043]).
Regarding independent claim 12, Park teaches a method for a flash memory device having a plurality of memory planes each contains arrays of memory cells (FIG. 2: memory device C), an inherent host interface for accessing the plurality of memory planes by an external host (FIG. 1: host 300), and a controller connected to the plurality of memory planes via an inherent memory interface and controlling the host interface for accessing the plurality of memory planes (FIG. 1: memory controller 200), the method comprising: 
receiving commands on the host interface from the external host (FIG. 5: receiving read requests from host, such as Req. 2, Req. 3, Req.4 and Req. 6); 
determining whether to perform asynchronous multi-plane independent (AMPI) read operation corresponding to the commands; and 
after determining to start the AMPI read operation, processing the commands corresponding to the plurality of memory planes in parallel (FIG. 5: tR#P0 Req.2, tR#P0 Req.3, tR#P0 Req.4 and tR#P0 Req.6 corresponding to Req. #2, Req. #3, Req. #4 and Req. #6 are processing in parallel during t2-t3), and presenting results of the AMPI read operation on the host interface using an order of the commands determined based on an indicator signal provided to the controller to correspond to a sequence of the commands received on the host interface (FIG. 5: D0#P0 Req.2, D0#P0 Req.3, D0#P0 Req.4 and D0#P0 Req.6 are outputted sequentially as shown), 

Park doesn’t explicitly teach the strikethrough limitations.
Yun teaches a controller coupled between host and a plurality of memory planes (FIG. 5: memory controller 130 coupled between host 102 and memory dies 610 to 695).  The controller comprises a plurality of shift registers, each corresponding to one of the plurality of memory planes (FIG. 5: register unit 532, see 10:59-11:13), wherein the plurality of shift registers is configured to implement such as “in-order” or “out-of-order” scheme, see 11:13-36 ), and the indicator signal is generated based on outputs of the plurality of shift registers (i.e. indicator signal according to the selected scheme).
Since Park and Yun are both from the same field of endeavor, the purpose disclosed by Yun would have been recognized in the pertinent art of Park.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that registers are essential elements in controller for holding operating information of the device as a whole.
Regarding dependent claim 13, Park teaches when determining not to start the AMPI read operation, processing the commands in series as normal operation (FIG. 5: tR#P0 Req.5 corresponding to Req. #5 is processing afterward during t3-t4).

Allowable Subject Matter
Claims 3-10 are allowed.
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 3: wherein the controller includes: a plurality of shift registers, wherein each shift register corresponds to one of the memory planes and has a length of a predetermined number of bits, and a non-zero bit of the shift register selectively indicates whether a command is pending for a corresponding memory plane and/or a non-corresponding memory plane; a signal generation circuit coupled to the plurality of shift registers and receiving outputs from the plurality of shift registers to generate the indicator signal; and a processing microcontroller configured to receive the indicator signal and to control the shift registers and the signal generation circuit, wherein the indicator signal is a multi-bit asynchronous plane signal, each bit of the indicator signal corresponds to one of the memory planes, and a non-zero bit in the indicator signal indicating the command for a corresponding memory plane is to be completed.
With respect to dependent claim 14: wherein the controller includes a signal generation circuit coupled to the plurality of shift registers, and a processing microcontroller configured to control the plurality of shift registers and the signal generation circuit, and the method further includes: using a non-zero bit of the shift register to selectively indicate whether a command is pending for a corresponding memory plane and/or a non-corresponding memory plane; receiving the outputs from the plurality of shift registers to generate the indicator signal, wherein the indicator signal is a multi-bit asynchronous plane signal, and each bit of the indicator signal corresponds to one of the memory planes; and receiving the indicator signal and using a non-zero bit in the indicator signal to indicate the command for a corresponding memory plane is to be completed.

Response to Arguments
Applicant’s arguments filed on 09/13/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under obviousness with Park and Yun as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 18, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        

/Richard Elms/Supervisory Patent Examiner, Art Unit 2824